Citation Nr: 1311350	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  12-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1944 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for hearing loss because the evidence submitted is not new and material.  In March 2011, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2012.  

In February 2013, the Veteran presented sworn testimony during a travel board hearing in Little Rock, Arkansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The issue of entitlement to service connection for hearing loss on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was previously denied in a May 2009 rating decision; while a timely notice of disagreement with such determination was submitted, the Veteran, through his representative, subsequently withdrew the appeal for entitlement to service connection for hearing loss, and the May 2009 rating decision became final. 
2.  The evidence received since the May 2009 decision is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's decision of May 2009, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

2.  The evidence received since the May 2009 rating decision is new and material, and the issue of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed. 



Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran seeks to reopen the claim of entitlement to service connection for hearing loss.   He contends that his current hearing loss is due to noise exposure from artillery fire during service. 

The Board notes that in a May 2009 rating decision, the RO denied entitlement to service connection for hearing loss.  While a notice of disagreement with such determination was submitted in June 2009, the Veteran, thought his representative, withdrew the appeal for entitlement to service connection for hearing loss in October 2009, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  As a result, the issue of entitlement to service connection for hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran subsequently filed to reopen the claim, and in February 2011, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the May 2009 rating decision included the Veteran's service treatment records, service personnel records, private and VA medical evidence, the report of a VA audiological examination, and lay statements from the Veteran and his spouse. 

The Veteran's Enlisted Record and Report of Separation reveals that his military occupational specialty was gun crewman, light artillery, and service personnel records indicate that his duties included cannoneer and gunner. 

The service treatment records are negative for any complaints, findings, or treatment pertaining to hearing loss.  During the Veteran's September 1946 separation examination, no ear abnormalities were noted and his hearing acuity was 15/15, bilaterally, on the whispered voice test.

VA treatment records dating since July 2005 show that the Veteran was diagnosed with and receiving treatment for bilateral sensorineural hearing loss, and had been issued bilateral hearing aids.

In written statements, the Veteran asserted that he has experienced hearing loss since he served in an artillery unit in World War II.  He stated that during service he had noise exposure from 105 Howitzers and 155 Long Toms, in addition to the rifle, pistol, and machine gun training he underwent during infantry training.  He indicated that he did not have hearing protection during service.  The Veteran further said that he started receiving VA treatment in 1987, and his primary care manager noticed his hearing problem immediately and sent him to audiology where he was fitted with hearing aids. 

In support of his claim, the Veteran also submitted a written statement from his spouse in June 2008, in which she indicated that she had witnessed the Veteran experience hearing loss for the 61 years they had been married.

The Veteran was provided with a VA audiological examination in October 2008.  After reviewing the claims file, interviewing the Veteran, and performing an examination, the examining audiologist diagnosed the Veteran with mild to severe sensorineural hearing loss from 500 to 8,000 Hertz, bilaterally.  The examiner stated that without service ear audiograms, it is not possible to determine if the Veteran's hearing loss is related to his military noise exposure versus his occupational and/or recreational noise exposure.

The private treatment records were unrelated to the Veteran's hearing loss. 

The RO originally denied the Veteran's claim for service connection for hearing loss in May 2009 on the basis that the Veteran's service treatment records contained no evidence of complaints of, treatment for, or diagnosis of hearing loss, and there was no medical evidence of record to show that his hearing loss was incurred in or caused by his military service.

Evidence added to the record since the May 2009 RO decision includes additional VA treatment records for the period from December 1997 to July 2012, additional statements from the Veteran, and hearing testimony from the Veteran and his spouse. 

Most of the above-mentioned evidence is new to the record with the exception of some duplicate treatment records and some duplicate information provided in lay statements.

In written statements, the Veteran has provided additional material information pertaining to his claim for entitlement to service connection for hearing loss.  He has indicated that his noise exposure during service was the only time in his life that he was around noises of that magnitude.  After gunnery practice his ears would ring badly and it took several days for the noise to subside.  He explained that he did not go to sick call for his in-service hearing problems because he was a Corporal and had been in charge of the battery and it would not look good for him to go to sick call for something like that.

Additional material VA treatment records associated with the claims file show that in August 1999, the Veteran underwent an audiological evaluation in which the examining audiologist noted that the Veteran's history is significant for noise exposure in the military and private sectors.  The assessment was of mild to severe sensorineural hearing loss on the right from 500 to 8,000 Hertz, and mild to moderate sensorineural hearing loss on the left from 1,500 to 8,000 Hertz.

The Veteran provided material testimony during a February 2013 travel board hearing before the undersigned that during service as a field artilleryman he fired 105 Howitzers and the 155 Long Tom, which is when he believes he sustained his hearing damage.  He stated that he noticed his hearing loss during his time shooting the 155 Long Tom.  The Veteran described how he experienced kind of a deafness after firing the large guns and training on the obstacle courses with weapons firing nearby.  He said that he did not seek treatment because he subsequently traveled on a ship to Okinawa until the war was over, when he went into Korea.  He also related that his post service occupation consisted of working on the farm.  The Veteran's wife provided material testimony before the undersigned of how she had witnessed the Veteran's history of hearing loss related to service over the course of their 66 year marriage, and how they had adapted their lifestyle to his hearing loss.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  The additional VA treatment records document an earlier diagnosis of hearing loss than was contained in the record in May 2009, and suggest that the Veteran's noise exposure during service may be a significant factor in his current hearing loss.  The lay statements and testimony added to the record since the May 2009 decision provide further support for the Veteran's contentions concerning his in-service hearing loss.  Taken as a whole, the evidence does raise a reasonable possibility of substantiating the underlying claim for entitlement to service connection for hearing loss.  The issue of entitlement to service connection for hearing loss is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened, and to this extent only the appeal is granted. 


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hearing loss on the merits.

The Veteran's service personnel records confirm that he served as a gun crewman on light artillery.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.

The record reflects that there are outstanding VA treatment records.  In written statements and hearing testimony, the Veteran has indicated that he has received VA audiological treatment since 1987 or 1988 from the VA Medical Centers (VAMC) in Little Rock and North Little Rock, Arkansas.  The paper claims file includes VA outpatient treatment records from the Little Rock VAMC and North Little Rock VAMC dated from July 2005 to October 2009, and the Veteran's electronic Virtual VA file contains copies of VA outpatient treatment records from the Little Rock VAMC and North Little Rock VAMC dated from December 1997 to July 2012.  It does not appear that the RO has requested the Veteran's VA audiological treatment records dating from 1987 through 1997.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must attempt obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment from the Little Rock VAMC and North Little Rock VAMC from 1987 through 1997, and dating since July 2012.  

As noted above, the Veteran contends that his current hearing loss is due to noise exposure from artillery fire during service.

The Board notes that the Veteran was afforded a VA examination in connection with his claim for entitlement to service connection for hearing loss in October 2008.  The examiner indicated that no service separation examination was found.  However, the Board notes that the Veteran's September 1946 separation examination is contained in the claims file.  The examiner noted that the Veteran's VA audiological treatment records only dated back to 2005 and were therefore irrelevant when considering events that occurred 60 years ago.  However, as discussed above, since the October 2008 VA examination, additional treatment records have been associated with the claims file showing treatment for hearing loss since at least 1999, and the Veteran has reported being diagnosed and treated for hearing loss since approximately 1987.  The examiner concluded that without service ear audiograms, it is not possible to determine if the Veteran's hearing loss is related to his military noise exposure versus his occupational and/or recreational noise exposure.

In light of the above, the Board finds that another VA audiological examination should be provided to determine the nature of the Veteran's current hearing loss and its possible relationship to active service, including his conceded exposure to noise from artillery fire during his service in World War II.  [The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).] 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Little Rock VAMC and North Little Rock VAMC from 1987 through 1997, and dating since July 2012.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The Veteran should be given an audiological evaluation to assess the current nature of his hearing loss and any possible relationship to service.  The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.
The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

The examiner should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss, and continuity of hearing loss since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current hearing loss diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service noise exposure has been conceded.].  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  The AMC/RO also should undertake any other development it determines to be warranted.

5.   Following the completion of the above, the AMC/RO should review the evidence and determine whether the Veteran's claim may be granted.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


